DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the amendment filed on 08/26/2021.
 Claims 1-20 are currently pending in this application. Claims 1-13, 16 and 18-20 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner.

Response to Arguments
Regarding the previous double patenting rejections, the applicants, in page 9 of remarks, have stated that “… this (double patenting) rejection be held in abeyance until the 112 and 102 rejections …”. Therefore, the double patenting rejections are maintained.

Regarding the 112(a) rejections, the applicants, in pages 9-11 of the remarks, have argued that “… these features are described throughout the filed application and for example, in paragraphs [0129]-[0133] … [0139] … [0148] … the specification does not literally recite “field of view” …”.
The applicants’ arguments are not persuasive
As the applicants admitted, the specification does not describe/include “field of view”. Please note that “field of view” is a specific technical term defined as “the angle through with the devices can pick up electromagnetic radiation”. It is obvious that “the camera view” of the specification is NOT the same as “the field of view”, with is a specific technical term associated with specific parameters. Therefore, the rejections are maintained.

Regarding the 112(b) rejections, the applicants, in page 11 of the remarks, have argued that “… in view of the amendment to claim 1 transforming the claim from a computing device claim to a system claim … the relationship between these devices is now clear …”.
Examiner respectfully disagrees with the argument.
Amending to use “a system” instead of “a computing device” does not describe any relationship between the system and the client device (e.g., the client device is a part of the system or the client device has a communication channel with the system, etc.). Therefore, the rejections are maintained.

The applicants, in page 11 of the remarks, further argued that “… both claims 13 and 18 are method claims, and do not limit the functions being performed to a single computing device …”.
The applicants’ this argument is not persuasive.
The claims recite “performing text recognitions of the content, determining item, modifying content”, and it is not clear these claimed function are performed by at least the rejections are maintained.
 
The previous 112(b) rejections to the claims 4, 16, 19 and 20 have been withdrawn in response to the applicants’ amendments/remarks.

Regarding the 102 rejections, the applicants have amended the claims to include the content recognized for concealing is an image or video and have, in pages 12-13 of the remarks, argued that Bostick fails to teach the features of the claim. However, the amended limitations are taught by currently added reference by Panchapakesan. See the 103 rejections section below for detail.

 Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11 and 15 of U.S. Patent No. 10,650,121 B1 in view of Bostick et al. (US 2016/0132683 A1).

Current Application No. 16/839231
Reference Patent No. US 10,650,121 B1 in view of Bostick
Claim 1: A computing device comprising: a memory; and a processor coupled to the memory and configured to:



perform a first type of text recognition on a first region of digital content displayable by a client device and a second type of text recognition on a second region of the digital content displayable by the client device, with the first type of text recognition to recognize plain text within the first region and the second type of text recognition to recognize text in one of: an image or a video within the second region (see the claim 6 of reference US 10,650,121 shown in the left column);
determine, based at least in part on rules for a person within a field of view of an image capture device of the client device (see the teaching of Bostick in left column for this bolded limitations), one or more content items within the digital content to conceal; and
modify the digital content so as to conceal the one or more content items from view of the person within the field of view of the image capture device of the client device.


Claim 1: A system comprising: at least one processor; and a memory storing computer readable instructions that, when executed by the at least one processor, cause the system to:
in response to detecting a user within view of an image capture device of a client device, perform a first type of text recognition on a first region of digital content displayed by the client device and a second type of text recognition on a second region of the digital content displayed by the client device, wherein the first type of text recognition is determined based on a first type of content items contained in the first region and the second type of text recognition is determined based on a second type of content items contained in the second region;
determine, based at least in part on rules corresponding to the user, content items within the digital content to be concealed;


modify the digital content so as to conceal the content items from view of the user while the client device displays the digital content; and …
Claim 6: The system of claim 1, wherein the first region contains plain text, the second region contains text in an image, and a third region contains text in video.
Bostick teaches determining a person within a field of view of an image capture device of the client device to conceal the content items (see figs. 2c, 5b and paras. 0007, and 0026 of Bostick). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the patent US 10,650,121 with the teaching of Bostick to include detection of a person within field of view of device because it provides a hidden area to display confidential content from unauthorized user that is intentionally looking to take advantage of a user of the device –see paras. 0003 and 0007 of Bostick.


Claim 13 has similar limitations (note: matching similarity, of the method and the system claims, is almost the same as shown in the above table) with the combination of the claims 11 and 15 (also a method claim) of the reference patent, US 10,650,121 B1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claims 1, 13 and 18 contain subject matter, for example, “… determine, based at least on rules for a person within a field of view of an image capture device of the client device … modify (or modifying/determining) … the person within the field of view of the image capture device …”, etc., which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. See also limitations of claims 9, 12, 17, 19 and 20 regarding the term, “the field of view of the image capture device” Note: the claim limitations are not described in the original specification of 16/242222 filed on 01/08/2019
Claims 2-12, 14-17, 19 and 20 depend from the claim 1, 13 or 18, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites “A system … configured to: perform a first type of text recognition on a first region of digital content displayable by a client device and a second type …", however, it is not clear whether there is any connection or relationship between the system and the client device or not because the digital content, which is not actually displaying (just having displaying capability by the client device) can be processed by the computing device (e.g., omitting necessary components/steps which causes the claim limitations unclear).
Claims 2-12 depend from the claim 1, and are analyzed and rejected accordingly.

Claims 13 and 18 recite “A method comprising: performing a first type of text recognition on a first region of digital content displayable by a client device and a second type …; determining …", however, it is not clear whether the claimed processes (e.g., performing the text recognition, determining, etc.) are performed by the client 
Claims 14-17, 19 and 20 depend from the claim 13 or 18, and are analyzed and rejected accordingly.

Claim 18 also recites “… determining … that the digital content should be modified to allow display of the one or more content items … modifying the digital content to display …”, however, it is not clear whether the digital content must be modified to display or not although the first and second regions of the digital content are displayable by the client device as lines 2-4 of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 10, 12-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0132683 A1) in view of Panchapakesan et al. (US 2016/0378999 A1).

As per claim 1, Bostick teaches a computing device comprising: a memory; and at least one processor coupled to the memory [figs. 1, 6, processor 820, RAM 822, ROM 824, storages 830, 936, etc.; par. 0061] and configured to:
perform a first type of text recognition on a first region of digital content displayable by a client device and a second type of text recognition on a second region of the digital content displayable by the client device, with the first type of text recognition to recognize plain text within the first region and the second type of text recognition to recognize text in a content item within the second region [figs. 2a-2d; par. 0024, lines 1-9; par. 0029, lines 1-9; 0036, lines 1-12 of Bostick teaches to perform a first type of text recognition (e.g., a high level of the confidential level/rank) on a first region of digital content (e.g., a region including percentage increase of the salary or confidential content of 105 or 106) displayable by a client device (e.g., the display device 102) and a second type of text recognition (e.g., a low level of the confidential level/rank) on a second region (e.g., a region including girlfriend text or confidential content of 107) of the digital content displayable by the client device (e.g., the display device 102), with the first type of text recognition to recognize plain text (e.g., content item related to the salary) within the first region and the second type of text recognition to recognize text in a content item (e.g., the content item related to girlfriend) within the second region];
determine, based at least in part on rules for a person within a field of view of an image capture device of the client device, one or more content items within the digital content to conceal
modify the digital content so as to conceal the one or more content items from view of the person within the field of view of the image capture device of the client device [fig. 5b; par. 0007, lines 1-19; par. 0059, lines 1-10 of Bostick teaches modify the digital content so as to conceal (e.g., to create a hidden area or masked) the one or more content items (e.g., the confidential content) from view of the person within the field of view of the image capture device of the client device (e.g., the display device)].

Although Bostick teaches second type of text recognition to recognize text in a content item within the second region, Bostick does not explicitly disclose the second content item recognized for concealing is an image or video.
However, Panchapakesan teaches a second content item recognized for concealing is an image or video [abstract; fig. 4, items 420, 421; paras. 0031, 0039, 0048 of Panchapakesan teaches a second content item (e.g., the item 420 of the fig. 4) recognized for concealing/masking is an image].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bostick with the teaching of Panchapakesan to include a type of the concealed content item is an image because it provides concepts of dynamic content redaction by generation of redaction schemas - see par. 0014 of Panchapakesan.

As per claim 2, Bostick in view of Panchapakesan teaches the system of claim 1, wherein the processor further causes the system to: generate one or more commands directing the client device to display the modified digital content; and send, to the client device the one or more commands directing the client device to display the modified digital content, wherein sending the one or more commands directing the client device to display the modified digital content causes the client device to display the modified digital content [figs. 2c; 5b; par. 0018, lines 1-10; par. 0059, lines 1-10].

As per claim 3, Bostick in view of Panchapakesan teaches the system of claim 2, wherein the modified digital content does not contain the one or more content items [fig. 2c; par. 0059, lines 1-10].

As per claim 10, Bostick in view of Panchapakesan teaches the system of claim 1, wherein the computing device is configured to perform the first type of text recognition on the first region of the digital content and the second type of text recognition on the second region of the digital content after detecting the person within the view of the image capture device of the client device [figs. 5a, 5b, step 242, 248; see also rejections to the claim 1].

As per claim 12, Bostick in view of Panchapakesan teaches the system of claim 1, wherein modifying the digital content so as to conceal the one or more content items from the view of the person within the field of view of the image capture device of the client device comprises modifying the digital content so as to conceal the one or more content items from the view of the person within the field of view of the image capture device of the client device while the client device displays the digital content [fig. 2c; par. 0033, lines 1-7; see also rejections to the claim 1].

Claims 13-15 and 17 are method claims that correspond to the system claims 1-3 and 12, and are analyzed and rejected accordingly.
Claims 18 and 19 are method claims that correspond to the system claims 1 (note: a part of the claim 18, “modifying to display the content items” is taught in fig. 5a, step 246 and par. 0050) and 2, respectively and are analyzed and rejected accordingly.

Allowable Subject Matter
Claims 4-9, 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112(b) (and 112(a) if any) rejections stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.